MCGREGOR POWER SYSTEMS, INC. CODE OF BUSINESS CONDUCT AND ETHICS FOR DIRECTORS, OFFICERS AND EMPLOYEES Effective as of 6/12/14 I. Introduction. Mcgregor Power Systems (the “Company”) has adopted this Code of Business Conduct and Ethics (the “Code”) to set forth the Company’s standards and practices relating to the business ethics of its directors, officers and employees. The Code is in addition to, and not in replacement of, other policies the Company may have including, without limitation, its insider trading policy. The Code covers a wide range of business practices and procedures. It does not cover every issue that may arise, nor is it a complete list of every legal or ethical question that directors, officers and employees may face in the course of the Company’s business. The Code is intended to serve only as a guide, and it must be applied using common sense and good judgment. The Company requires its directors, officers and employees to observe the highest standards of business and personal ethics in the discharge of their assigned responsibilities. They must behave honestly and with integrity at all times, including in dealings with co-workers, the public, the business community, stockholders, customers, suppliers and governmental and regulatory authorities. They must comply with all applicable legal requirements, avoid any questionable relationships with persons or firms with whom the Company transacts or is likely to transact business, avoid disclosure to others of confidential information obtained in the course of their employment by the Company, and avoid situations which may place them in a conflict of interest situation to the possible detriment of themselves and/or the Company. The following sections of the Code describe these standards in greater detail. II. Administration of the Code. The Board of Directors, until such time as an Audit Committee is created, is responsible for monitoring compliance with the Code and for serving as a resource to directors, officers and employees by providing information and guidance regarding issues of compliance and ethical conduct. The Chairman of the Board is the appropriate person for the reporting of violations of the Code of Business Conduct and Ethics. Directors, officers and employees should feel free to discuss questions and issues arising under the Code or otherwise raising ethical or legal compliance concerns with the Board. III. Conflicts of Interest . Directors, officers and employees must conduct the Company’s business on an arm’s length basis. They are required to avoid any business, financial activity or other activity that may cause their personal interests to conflict with those of the Company unless, after disclosure to Board, it is determined that the activity is not harmful to the Company or otherwise improper. They are obligated to disclose to the Company all the facts in any situation where a conflict of interest may arise. Further, they may not engage in any outside activity that would prevent them from performing their duties to the Company. Directors, officers and employees must avoid any activity which even appears to present a conflict unless, after disclosure to Board, it is determined that the activity is not harmful to the Company or otherwise improper. A conflict or the appearance of a conflict may arise in many ways. For example, depending upon the circumstances, the following may constitute a conflict of interest: · Ownership of an interest, or other financial interests, in a supplier, contractor, subcontractor, customer, licensee, collaborator or other entity with which the Company does business or competes (excluding ownership of securities that represent less than a 2 percent (2%) interest in publicly traded companies); · Acting in any capacity (including as a director, officer, partner, consultant, employee or agent) for a supplier, contractor, subcontractor, customer, licensee, collaborator or other entity with which the Company does business or competes; · Accepting payments, services or loans from a supplier, contractor, subcontractor, customer, licensee, collaborator or other entity with which the Company does business or competes (except for obtaining bank loans, purchasing insurance and retaining services of lawyers, accountants, financial advisers and brokers, who also provide services to the Company, where such loans, insurance and services are received or purchased at rates customary for similarly situated customers); · Using or disclosing information to which an individual has access by reason of his or her position with the Company for personal benefit or in a manner detrimental to the Company (e.g., use of technology or data developed by the Company for personal benefit); · Owning property the value of which has been or is likely to be materially affected by an action of the Company (other than equity or debt securities of the Company or options to acquire stock of the Company); · Appropriating a business opportunity in which it is known or could reasonably be anticipated that the Company would be interested (e.g., the opportunity to purchase or lease land); and · Selling property to or purchasing property from the Company. 1 It is not possible to list every situation that may involve a conflict of interest, and the determination as to whether an activity constitutes a conflict of interest is not always clear-cut.
